Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamada (JP 2001007086).
 	Regarding claim 1, Yamada teaches in Fig. 1 an apparatus for treating a substrate, the apparatus comprising: a process chamber (chamber 102 [0017]) having a treatment space therein ([0017]); a support unit (l. electrode 106 [0017]) configured to support the substrate in the treatment space (Fig. 1); a gas supply unit (gas s. system 118 [0019]) configured to supply a process gas into the treatment space ([0019] Fig. 1); an RF power supply (RF supply 110 [0018 0019]) configured to supply an RF signal to excite the process gas into plasma [0018 0019]; and a matching circuit (122 matching unit/circuit [0018 0020-0023] Fig. 1) connected between the RF power supply and the process chamber (Fig. 1), wherein the matching circuit includes: an impedance matching device (discussed in [0020] comprising at least the combination of L1 C1-4 that performs the impedance matching operation) configured to perform impedance matching (as discussed); and a harmonic removal device (comprising at least the combination boxed in 128 [0021]) configured to remove harmonics caused by the RF power supply (removes the high order harmonics of the power supply [0008 0021]).
 	Regarding claim 2, Yamada teaches the apparatus of claim 1, wherein the matching circuit: operates in a first mode when the harmonics caused by the RF power supply are sensed; and operates in a second mode when the harmonics caused by the RF power supply are not sensed (it is noted that this relates to intended use and does not add further structure, MPEP 2114; the circuit will have different 
 	Regarding claim 9, Yamada teaches in Fig. 1 an apparatus for treating a substrate, the apparatus comprising: a process chamber having a treatment space therein; a support unit configured to support the substrate in the treatment space; a gas supply unit configured to supply a process gas into the treatment space; an RF power supply configured to supply an RF signal to excite the process gas into plasma (see claim 1); and a matching circuit connected between the RF power supply and the process chamber (claim 1), wherein the matching circuit includes: an impedance matching device configured to perform impedance matching (claim 1); a harmonic removal device configured to remove harmonics caused by the RF power supply (the combo of 128 discussed in claim 1); and an impedance controller (at least C4 or the combo boxed in 130 [0024 0009] it is noted C4 also controls/alters impedance as part of matching discussed [0020]) configured to remove harmonics caused by non-linearity of the plasma in the chamber (removes low order harmonics which are due to the plasma [0009], it is noted the plasma is generated by RF/AC power which gives sinusoidal/non-linear behavior).
 	Regarding claim 10, Yamada teaches the apparatus of claim 9, wherein the matching circuit: operates in a first mode when the harmonics caused by the RF power supply or the harmonics caused by the non-linearity of the plasma in the chamber are sensed; and operates in a second mode when the harmonics caused by the RF power supply or the harmonics caused by the non-linearity of the plasma in the chamber are not sensed (see claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2001007086) as applied to claim 2 and further in view of Forster (US 20100012029).
 	Regarding claim 4, Yamada teaches the apparatus of claim 2, but does not teach wherein the harmonic removal device includes: a harmonic removal line including a first variable capacitor configured to remove the harmonics; and a bypass line connected with the harmonic removal line in parallel, however Forster teaches in Fig. 3 the harmonic removal device (frequency filter array 154 [0031]) includes: a harmonic removal line (one of 162n Fig. 3) including a first variable capacitor (164 [0034]) configured to remove the harmonics (filters the frequency); and a bypass line (one of the other 162n lines which bypasses every one of the other 162n Fig. 3, when the switch is turned off/on disable [0034]) connected with the harmonic removal line in parallel (Fig. 3); it would be obvious to those skilled in the art at invention time to modify Yamada with said elements to be able to control modulation over a wide variety of frequencies/harmonics [0031].
Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2001007086) in view of Forster (US 20100012029) as applied to claim 4 and further in view of Reese (US 4679007).
 	Regarding claim 7, Yamada in view of Forster, teaches the apparatus of claim 4, but does not teach wherein the matching circuit further includes: a sensor configured to sense the harmonics caused by the RF power supply, however Reese teaches in Fig. 18 det desc. para. 20 a sensor 150 that senses harmonic content from RF supply 12 as part of match and control circuit 170; it would be obvious to those skilled in the art at the time of the invention to modify Yamada with said elements to be able to diagnose the output of RF power using various electrical parameters to see if desired conditions are met, det. desc para. 20. 
 	Regarding claim 8, Yamada in view of Forster and Reese teaches the apparatus of claim 7, wherein the matching circuit removes the harmonics by adjusting the first variable capacitor included in the harmonic removal device (as discussed in claim 4, the variable capacitor is one of the adjusted elements to remove the harmonic frequencies; additionally, this is an intended operation/not further structurally limiting MPEP 2114).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2001007086) as applied to claim 10 and further in view of Forster (US 20100012029) and Yamazawa (US 20040035365).
 	Regarding claim 12, Yamada teaches the apparatus of claim 10, but does not teach wherein the harmonic removal device includes: a harmonic removal line including a first variable capacitor configured to remove the harmonics; and a bypass line connected with the harmonic removal line in parallel, However, Forster teaches those elements as discussed in claim 4 and it would have been obvious to modify Yamada for reasons discussed in claim 4, but does not teach wherein the impedance controller includes: a high-pass filter; and a second variable capacitor connected with the high-pass filter in series, however Yamazawa teaches in Fig. 25 a high-pass filter (multples of hp filter 92n [0211]); and a second variable capacitor (multiples of variacs 86n [0211]) connected with the high-pass filter in series (each one of the variacs are in series with the hp filters, Fig. 25b), it would be obvious to those skilled in the art at invention time to modify Yamada with said elements to control for selective control for selective harmonics while removing others [0210 0211].
Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2001007086) in view of Forster (US 20100012029) and Yamazawa (US 20040035365) as applied to claim 12 and further in view of Reese (US 4679007).
Regarding claim 15, Yamada, in view of Forster and Yamazawa, teaches the apparatus of claim 12, but does not teach wherein the matching circuit further includes: a sensor configured to sense the harmonics caused by the RF power supply and the harmonics caused by the non-linearity of the plasma in the chamber, however Reese teaches in those elements as discussed in claim 7 and the sensor further is able detect harmonics as well as reflected power det desc para. 20, suggesting it would also be able to detect reflected energy conditions from the load/plasma; it would be obvious to those skilled in the art at invention time to modify Yamada for reasons as discussed in claim 7.
Regarding claim 16, Yamada, in view of Forster Yamazawa and Reese, teaches the apparatus of claim 15, wherein the matching circuit removes the harmonics by adjusting the first variable capacitor included in the harmonic removal device (see claim 8) and the second variable capacitor included in the .


Allowable Subject Matter
Claims 3, 5, 6, 11, 13, 14 allowed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.